Citation Nr: 0630314	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  05-06 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of a T-12 compression fracture, small bulging 
disc at L5-S1, posterior facet degenerative arthritis of the 
lumbar spine, and bilateral lumbar radiculopathy secondary to 
trauma and levoscoliosis.


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 2003 to April 
2004.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, by which service connection was 
awarded and a 20 percent disability rating was assigned.


FINDING OF FACT

The veteran's service-connected spine disability is not 
manifested by forward flexion of the thoracolumbar spine to 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  Nor does the evidence demonstrate 
incapacitating episodes of at least four weeks in duration 
during a 12 month period.


CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 
20 percent for the veteran's back disability are not met at 
any point during the pendency of this appeal.  38 U.S.C.A. 
§§ 1155, 5102, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5235-5243 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Correspondence was sent to the veteran in May 2004 in which 
the veteran was informed of the evidence necessary to 
establish his underlying service connection claim and the 
September 2004 rating decision and notification letter 
informed him of the disability rating and effective date 
assigned for his claim.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  While the veteran was not formally 
notified of the criteria for establishing a disability rating 
prior to initial adjudication of his claim, he was 
sufficiently notified of the evidence for disability ratings 
to disagree with the disability rating assigned.  There has 
been no prejudice to the appellant with the issuance of this 
decision, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the January 2005 
statement of the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained a 
medical examination in relation to this claim.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, since the veteran timely appealed the 
rating initially assigned for the disability, the Board must 
consider entitlement to "staged" ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Where evaluation is based upon limitation of motion, and 
functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must also be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Consideration of 
functional loss due to pain, however, is not required when 
the current rating is the maximum disability rating available 
for limitation of motion.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

A back disability is evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine, or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined.  See 38 
C.F.R. § 4.25 (2006).  

The veteran is currently evaluated as 20 percent disabled due 
to his service-connected thoracolumbar spine disability.  The 
General Rating Formula provides that a higher 30 percent 
rating for disabilities involving the cervical spine.  
However, the veteran is not service-connected for a cervical 
spine disability.  A 40 percent disability rating is 
warranted for forward flexion of the thoracolumbar spine to 
30 degrees or less; or if there is favorable ankylosis of the 
entire thoracolumbar spine.  These criteria are to be applied 
irrespective of whether there are symptoms such as pain 
(whether or nor it radiates), stiffness, or aching in the 
affected area of the spine and they "are meant to encompass 
and take into account the presence of pain, stiffness, or 
aching, which are generally present when there is a 
disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information).  

The Incapacitating Episode Formula provides that a 40 percent 
rating is warranted with incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2006).  Incapacitating episodes are defined as 
episodes requiring bed rest prescribed by a physician and 
treatment by a physician. Id. at Note 1.

Based on thorough review of the record, the Board finds the 
weight of the evidence is against a disability rating in 
excess of 20 percent for the veteran's back disability under 
either formula throughout the pendency of this appeal.

The June 2004 VA general medical examination report indicates 
the veteran had chronic low back pain, difficulty bending and 
squatting, an erect posture and a normal gait.  He had a 
normal neurologic examination.

A VA spine examination conducted in August 2004 revealed that 
the veteran range of motion in the thoracolumbar spine was 
consisted of forward flexion from 0 to 40 degrees; extension 
from 0 to 10 degrees; left lateral flexion from 0 to 10 
degrees; right lateral flexion from 0 to 10 degrees; left 
lateral rotation from 0 to 10 degrees; and right lateral 
rotation from 0 to 10 degrees.  He was not additionally 
limited by fatigue, weakness, or lack of endurance following 
repetitive use of the thoracolumbar spine during the 
examination, but was additionally limited by pain following 
repetitive use and muscle spasm was found.  Thoracolumbar 
pain was moderate but constant, even when taking medication 
and upon examination, there was painful motion on all 
movements of the thoracolumbar spine.  Within the last year, 
the veteran had one acute flare-up of pain which functionally 
impaired him and lasted from April 2004 to June 2004.  The 
examiner noted that no medical certificate was issued for 
strict bed rest by a physician during the past year and he 
had no fecal or urinary incontinence.  The major functional 
impact was difficulty bending to grab objects from the floor, 
twisting to the side, and sitting a lot.  He used a metallic 
brace to keep his spine erect.  His condition was diagnosed 
as follows: 1) T-12 compression fracture; 2) minimal anterior 
wedging noted at T12 vertebral body due to a mild compression 
fracture, small bulging disc at L5-S1 and posterior facet 
degenerative arthritis by MRI of the lumbar spine; 3) reduced 
height at the level of T12 due to a compression fracture, 
levoscoliosis of lumbar spine; 4) compression fracture of T12 
by thoracic spine; and 5) bilateral lumbar radiculopathy 
secondary to trauma and levoscoliosis.

A VA outpatient treatment record from October 2004 notes that 
the veteran's back examination was found to be essentially 
unchanged since the last examination. His condition was 
diagnosed as compression fracture of T12.  He was found to 
have mild to moderate tenderness in the T12 and L1 region 
(right, left) and mild tenderness in the left L/S region 
(near L5).

As indicated, the competent medical evidence shows that the 
veteran has forward flexion of 0 to 40 degrees of the 
thoracolumbar spine, with an abnormal spinal contour 
diagnosed as levoscoliosis.  Although the veteran was limited 
by pain upon repetitive use and had muscle spasm of the 
thoracolumbar spine, he was not additionally limited by 
fatigue, weakness, or lack of endurance following repetitive 
use of the thoracolumbar spine.  The competent medical 
evidence fails to show any indication that the DeLuca factors 
resulted in symptoms comparable to the manifestations 
required by an initial evaluation in excess of 20 percent.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Finally, the competent medical evidence does not 
provide that the veteran was prescribed bed rest by a 
physician and he had no additional neurologic symptoms which 
would warrant a separate evaluation.

The Board recognizes the veteran's own contention as to the 
severity of the back disability.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  As a result, the 
veteran's description of his symptoms have been considered in 
evaluating his claim but his assertions as to the medical 
severity of his disability do not constitute competent 
medical evidence in support of an initial evaluation in 
excess of 20 percent for a back disability.

In short, the evidence does not demonstrate the veteran's 
spine disability approximates forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  Nor does the 
evidence demonstrate incapacitating episodes or neurologic 
manifestations.  As such, the weight of the evidence is 
against the veteran's claim for an increased rating for his 
spine disability, and, as the criteria for a disability 
rating in excess of 20 percent has not been met at any point 
during the pendency of this appeal, a staged rating is not 
warranted.  See also Ortiz v. Principi, 274 F. 3d 1361, 1365 
(Fed. Cir. 2001) (the benefit-of-doubt rule does not apply 
when the preponderance of the evidence is against claim).



ORDER

An initial evaluation for residuals of a T-12 compression 
fracture, small bulging disc at L5-S1, posterior facet 
degenerative arthritis of the lumbar spine, and bilateral 
lumbar radiculopathy secondary to trauma and levoscoliosis, 
in excess of 20 percent is denied.



____________________________________________
MARY C. PELTZER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


